REAVLEY, Circuit Judge, with whom CHARLES CLARK, RONEY, GEE, ALVIN B. RUBIN and R. LANIER ANDERSON, III,
join concurring:
The court states that “there was no contractual limitation period as between Escambia and Detco covering loss or damage to the barge (not cargo).” It follows that the court is not holding that statutory or contractual limitations, stated to begin to run upon delivery, begin to run against an indemnity claim only after payment or judgment. See ITT Rayonier v. Southeastern Maritime Co., 620 F.2d 512 at 515 (Tate, J., concurring); Francosteel Corp. v. S.S. Tien Cheung, 375 F.Supp. 794 at 796. The only change made in the law of the circuit by the writing on the indemnity claim is to repudiate the rationale of Grace (this being that since cargo Royal was time-barred against owner Grace, charterer Central’s indemnity claim was therefore likewise time-barred against owner Grace). Grace Lines v. Central Steamship Corp., 416 F.2d 977 at 979. For this reason I concur.